USCA4 Appeal: 21-4348      Doc: 26         Filed: 08/09/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4348


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DEMARKIO QUINSHAUN INGRAM, a/k/a Block,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Cameron McGowan Currie, Senior District Judge. (0:19-cr-00984-CMC-1)


        Submitted: July 28, 2022                                          Decided: August 9, 2022


        Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed and remanded by unpublished per curiam opinion.


        ON BRIEF: Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
        Carolina, for Appellant. Benjamin Neale Garner, OFFICE OF THE UNITED STATES
        ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4348      Doc: 26         Filed: 08/09/2022      Pg: 2 of 7




        PER CURIAM:

               Demarkio Quinshaun Ingram pleaded guilty, pursuant to a written plea agreement,

        to conspiracy to distribute and possess with intent to distribute 100 grams or more of

        heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846. The district court sentenced

        Ingram to 360 months’ imprisonment. On appeal, Ingram’s counsel has filed a brief

        pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there are no meritorious

        grounds for appeal but questioning whether Ingram’s guilty plea is valid and whether

        Ingram’s within-Guidelines sentence is reasonable. In a pro se brief, Ingram argues that

        the district court clearly erred when calculating the drug weight used to calculate his

        advisory Sentencing Guidelines range; his guilty plea is invalid because the plea was not

        supported by a sufficient factual basis and because of an error in the indictment; the

        Government breached the plea agreement; the Government engaged in misconduct at

        sentencing; and his attorneys rendered ineffective assistance. The Government has not

        responded to the Anders brief or moved to enforce the appeal wavier contained in the plea

        agreement.

               A guilty plea is valid if the defendant knowingly, voluntarily, and intelligently

        pleads guilty “with sufficient awareness of the relevant circumstances and likely

        consequences.” United States v. Fisher, 711 F.3d 460, 464 (4th Cir. 2013) (internal

        quotation marks omitted). “In evaluating the constitutional validity of a guilty plea, courts

        look to the totality of the circumstances surrounding it, granting the defendant’s solemn

        declaration of guilt a presumption of truthfulness.” United States v. Moussaoui, 591 F.3d

        263, 278 (4th Cir. 2010) (cleaned up). Before accepting a guilty plea, the district court

                                                     2
USCA4 Appeal: 21-4348       Doc: 26         Filed: 08/09/2022      Pg: 3 of 7




        must conduct a plea colloquy in which it informs the defendant of, and determines he

        understands, the rights he is relinquishing by pleading guilty, the charges to which he is

        pleading, and the maximum and any mandatory minimum penalties he faces. Fed. R. Crim.

        P. 11(b)(1). The court also must ensure that the plea is voluntary and not the result of

        threats, force, or promises not contained in the plea agreement, Fed. R. Crim. P. 11(b)(2),

        and that there is a factual basis for the plea, Fed. R. Crim. P. 11(b)(3).

               Because Ingram did not move to withdraw his plea or otherwise object to the plea

        hearing in the district court, our review is for plain error. United States v. Sanya, 774 F.3d

        812, 815 (4th Cir. 2014). Under the plain error standard, we will correct an unpreserved

        error “only when (1) an error was made; (2) the error is plain; (3) the error affects

        substantial rights; and (4) the error seriously affects the fairness, integrity, or public

        reputation of judicial proceedings.” United States v. Walker, 32 F.4th 377, 394-95 (4th

        Cir. 2022) (internal quotation marks omitted). “In the Rule 11 context, this inquiry means

        that [the defendant] must demonstrate a reasonable probability that, but for the error, he

        would not have pleaded guilty.” Sanya, 774 F.3d at 816 (internal quotation marks omitted).

        A reasonable probability is one that is “sufficient to undermine confidence in the outcome

        of the proceeding.” United States v. Lockhart, 947 F.3d 187, 192-93 (4th Cir. 2020) (en

        banc) (internal quotation marks omitted). Our review of the record leads us to conclude

        that Ingram’s guilty plea was knowing, voluntary, and supported by a sufficient factual

        basis, and the district court did not plainly err in accepting it. Furthermore, Ingram has not




                                                       3
USCA4 Appeal: 21-4348      Doc: 26         Filed: 08/09/2022      Pg: 4 of 7




        established a reasonable probability that, but for the alleged error in the indictment, he

        would not have pleaded guilty. 1

               Ingram also argues that his guilty plea is invalid because the Government breached

        the plea agreement by relying on the conduct underlying dismissed charges when arguing

        for an appropriate sentence. “[A] defendant alleging the Government’s breach of a plea

        agreement bears the burden of establishing that breach by a preponderance of the

        evidence.” United States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000). The Government

        breaches a plea agreement when an express or implied promise or assurance it made to

        induce the plea remains unfulfilled. See United States v. Edgell, 914 F.3d 281, 287 (4th

        Cir. 2019). We conclude that Ingram’s argument on this point is not supported by the

        record, as the plain language of the plea agreement does not limit the Government in the

        way that Ingram suggests.

               As to Ingram’s sentence, we review criminal sentences for both procedural and

        substantive reasonableness “under a deferential abuse-of-discretion standard.” United

        States v. Lewis, 18 F.4th 743, 748 (4th Cir. 2021) (internal quotation marks omitted).

        “When evaluating a sentencing court’s calculation of the advisory Guidelines range, this

        [c]ourt reviews the district court’s factual findings, and its judgment regarding factual

        disputes, for clear error.” United States v. Medley, 34 F.4th 326, 337 (4th Cir. 2022)

        (internal quotation marks omitted).


               1
                By pleading guilty, Ingram waived his ability to challenge to the sufficiency of the
        indictment except to the extent that the alleged error affected the adequacy of his plea. See
        Moussaoui, 591 F.3d at 279.

                                                     4
USCA4 Appeal: 21-4348      Doc: 26          Filed: 08/09/2022     Pg: 5 of 7




               When reviewing whether a sentence is reasonable, we first “ensure that the district

        court committed no significant procedural error.” United States v. Fowler, 948 F.3d 663,

        668 (4th Cir. 2020) (internal quotation marks omitted). “If [we] find no significant

        procedural error, [we] then consider the substantive reasonableness of the sentence

        imposed.” United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir. 2020) (cleaned up). We

        look to “the totality of the circumstances to see whether the sentencing court abused its

        discretion in concluding that the sentence it chose satisfied the standards set forth in

        § 3553(a).” Id. at 176 (internal quotation marks omitted). A within-Guidelines sentence

        is presumptively reasonable. United States v. Gillespie, 27 F.4th 934, 945 (4th Cir. 2022),

        petition for cert. filed, No. 21-8089 (U.S. June 8, 2022). A defendant can only rebut that

        presumption by showing the sentence is unreasonable when measured against the

        18 U.S.C. § 3553(a) factors. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

               We conclude that Ingram’s sentence is reasonable. The district court did not clearly

        err when calculating the applicable drug weight at sentencing, nor did it abuse its discretion

        in crediting Ingram’s coconspirator’s testimony when doing so. Moreover, the district

        court otherwise correctly calculated Ingram’s advisory Guidelines range, thoroughly

        explained its reasoning for imposing the sentence in light of the 18 U.S.C. § 3553(a)

        factors, and addressed Ingram’s arguments regarding the appropriate sentence. Finally,

        Ingram has failed to rebut the presumption that his within-Guidelines sentence is

        substantively reasonable, nor has he established that the Government engaged in

        misconduct at sentencing.



                                                      5
USCA4 Appeal: 21-4348      Doc: 26         Filed: 08/09/2022      Pg: 6 of 7




               Ingram also argues that his attorneys rendered ineffective assistance before the

        district court and on appeal. We review de novo an ineffective assistance of counsel claim

        that is made on direct appeal but “will reverse only if it conclusively appears in the trial

        record itself that the defendant was not provided effective representation.” United States

        v. Freeman, 24 F.4th 320, 326 (4th Cir. 2022) (en banc) (cleaned up). After reviewing the

        record, we conclude that Ingram’s claims are not cognizable on direct appeal. 2

               In reviewing the record pursuant to Anders, we have identified a clerical error in the

        written judgment, which incorrectly states that Ingram pleaded guilty to 21 U.S.C.

        § 841(b)(1)(C), rather than § 841(b)(1)(B).      Thus, although we affirm the criminal

        judgment, we remand to permit the district court to correct this clerical error. See Fed. R.

        Crim. P. 36.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment

        and remand for correction of the clerical error in the criminal judgment. This court requires

        that counsel inform Ingram, in writing, of the right to petition the Supreme Court of the

        United States for further review. If Ingram requests that a petition be filed, but counsel

        believes that such a petition would be frivolous, then counsel may move in this court for

        leave to withdraw from representation. Counsel’s motion must state that a copy thereof

        was served on Ingram.



               2
                Ingram should bring these claims, if at all, in in a motion brought pursuant to
        28 U.S.C. § 2255 to permit sufficient development of the record. United States v. Jordan,
        962 F.3d 160, 163 n.1 (4th Cir. 2020).
                                                     6
USCA4 Appeal: 21-4348         Doc: 26    Filed: 08/09/2022   Pg: 7 of 7




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                               AFFIRMED AND REMANDED




                                                  7